            Case 3:16-cv-02010-WWE Document 100 Filed 09/06/19 Page 1 of 3


        The Jerome N. Frank Legal Services Organization
                                             Y A L E LA W S C H OO L


VIA ECF
                                                                                             September 6, 2019

The Honorable Warren W. Eginton
United States District Judge
District of Connecticut
915 Lafayette Boulevard - 2nd Floor Annex
Bridgeport, Connecticut 06604
                                                        Re:      Kennedy v. Esper, No. 16-cv-2010 (WWE)

Dear Judge Eginton:

        Plaintiffs respectfully submit this letter in reply to Defendant’s Aug. 30 letter, in which the
government asks the Court to deny discovery in this case. ECF No. 99. Defendant misconstrues the
adequacy of the administrative record, ECF No. 98, and misstates the nature of Plaintiffs’ claims.
Plaintiffs respectfully request leave to commence discovery, or, in the alternative, referral of this
discovery dispute to a Magistrate Judge.

         As an initial matter, this case arises under the Administrative Procedure Act (“APA”) and the
Due Process Clause of the Fifth Amendment. See ECF Nos. 11, 75. Plaintiffs are entitled to discovery
on their constitutional claim and extra-record discovery on their APA claims. See, e.g., Porter v.
Califano, 592 F.2d 770, 781 (5th Cir.1979) (direct constitutional challenge is reviewed independently of
APA claims); Saget v. Trump, No. 18-cv-1599, 2019 WL 1568755, at *61 (E.D.N.Y. Apr. 11, 2019)
(permitting extra-record discovery against federal agency in APA case on plaintiffs’ constitutional
claims); Rydeen v. Quigg, 748 F. Supp. 900, 906 (D.D.C. 1990), aff'd, 937 F.2d 623 (Fed. Cir. 1991)
(permitting submission of affidavits not before the agency at the time it made its decision in relation to
plaintiffs’ constitutional challenges). Defendant states that Plaintiffs “recognize that discovery is
restricted by the APA.” ECF No. 99 at 1-2, 4. But as Plaintiffs have repeatedly asserted, both their APA
and Due Process claims entitle them to discovery beyond the administrative record. ECF No. 76 at 4,
ECF No. 97.

        Second, Defendant contends that its administrative record (“AR”) filed with the Court “speak[s]
directly to the Plaintiffs’ claims regarding the rules and procedures applicable to the [Army Discharge
Review Board] when it considers discharge upgrades.” ECF No. 99 at 3. Defendant’s position is that the
AR they have submitted is “sufficient to resolve the issues upon which the Court certified the class.” Id.
at 1. This is incorrect. This case concerns the Army’s failure to consistently implement its policies and
procedures. See ECF No. 74, Am. Compl., ECF No. 11 ¶¶ 164–79. Specifically, Plaintiffs allege that the
Army has failed to comply with internal directives to afford protections to veterans with post-traumatic
stress disorder, including a memorandum by Secretary of Defense Chuck Hagel (“Hagel Memo”). Id. To
properly review the implementation of those policies, the Court must be permitted to review the Army’s
application of the policies in the class members’ discharge upgrade proceedings. Contrary to
Defendant’s claims, discovery is necessary in this case, where “the reviewing court simply cannot
evaluate the challenged action on the basis of the record before it.” Nat’l Audubon Soc. v. Hoffman, 132
F.3d 7, 14 (2d Cir. 1997).

P.O. BO X 209090, NE W HA VE N, CO NNE CTIC U T 06520-9 090 • TELEP HO NE 203 432-4800 • F ACSIMI LE 203 432-1426
                  COURIER ADDRES S 127 WA LL S TREE T, NEW H A VE N, CONNE CTI CU T 06511
            Case 3:16-cv-02010-WWE Document 100 Filed 09/06/19 Page 2 of 3




        Critically, the AR does not provide any insight into how the Army implemented the policies in
question, or whether those policies were even implemented at all. Nor does the AR include any
documents relating to how the Hagel Memo was applied by agency decisionmakers. At best, a handful
of documents in the AR restate the language of the Hagel Memo, or sketch out Defendant’s policies in
broad terms, but do nothing to show how, if at all, those policies were operationalized. See AR 523, 585.
Indeed, “[i]f this case were limited to the administrative record … it would be impossible to conduct the
full and thorough analysis” that Plaintiffs’ claims demand. Saget v. Trump, 375 F. Supp. 3d at 368; see
also Milanes v. Chertoff, No. 08-cv-2354, 2008 WL 2073420, at *1 (S.D.N.Y. May 13, 2008). The AR
that Defendant has supplied simply does not provide the Court with a sufficient basis to review
Plaintiffs’ APA or Due Process claims.

        Third, Defendant suggests in its Aug. 30 letter that the ARs of the two individual class
representatives are sufficient to allow the Court to review the claims of the class as a whole. ECF No. 99
at 4 (arguing that the class representatives’ records “provide[] both the agency actions and the
procedures against which the Court can conduct a review under the APA”). But the ARs pertaining
specifically to the two named plaintiffs provide no basis whatsoever to review the application of the
ADRB’s procedures for any of the other members of the class who, like Mr. Kennedy and Ms. Carson,
were also wrongfully denied discharge upgrades. Indeed, it would be impossible to resolve these
classwide claims on the basis of the named plaintiffs’ individual records alone. See, e.g., Annunziato v.
Collecto, Inc., 304 F.R.D. 360 (E.D.N.Y. 2015) (ordering discovery related to each class member’s
claims); Chen-Oster v. Goldman, Sachs & Co., 293 F.R.D. 557 (S.D.N.Y. 2013) (same); Burka v. New
York City Transit Auth., 110 F.R.D. 660, 666 (S.D.N.Y. 1986) (finding that “[e]ven in an individual
discrimination action, classwide discovery may be necessary to demonstrate the existence of illegal
policies and practices … on a case-by-case basis”); see also Oppenheimer Fund, Inc. v. Sanders, 437
U.S. 340, 351 (1978); Lora v. Bd. of Ed. of City of New York, 74 F.R.D. 565 (E.D.N.Y. 1977).

        Finally, Defendant recycles arguments from its motion to dismiss that the Court has already
rejected and that are irrelevant to the issue of discovery. Defendant claims that Plaintiffs may not
challenge the ADRB’s “policies, practices, and procedures” or launch a “programmatic attack” against
the ADRB. ECF No. 99 at 5. But as this Court recognized when it certified the class in December 2018,
Plaintiffs challenge the Army’s failure to “apply the decisional standards already established by the
Hagel Memo.” Denial of Mot. to Dismiss, ECF No. 74 at 6-7. Whether an agency properly applied its
own regulations and procedures falls squarely within the scope of judicial review under the APA.1 5
U.S.C. § 706(2); see, e.g., Salazar v. King, 822 F.3d 61, 75-76 (2d. Cir. 2016). The Court has already
determined that Plaintiffs’ claims are appropriate for judicial review. ECF No. 74, 75.

         For all these reasons, Plaintiffs respectfully request that the court authorize additional discovery
in this action and direct the parties to confer on a proposed discovery schedule, or, in the alternative,
referral of this discovery dispute to a Magistrate Judge.



1
 Here, as in the Motion to Dismiss, ECF No. 50-1 at 16-17, Defendant incorrectly argues that Norton v.
Southern Utah Wilderness Alliance forecloses review of ADRB decisions. But as Plaintiffs have
previously noted, ECF No. 53, Southern Utah’s holding is confined to Section 706(1) of the APA,
Salazar v. King, 822 F.3d 61, 82 n. 13 (2d Cir. 2016); this suit arises under Section 706(2).



                                                      2
              Case 3:16-cv-02010-WWE Document 100 Filed 09/06/19 Page 3 of 3




Respectfully,

/s/ Michael J. Wishnie

Julia Coppelman, Law Student Intern*                            Susan J. Kohlmann, pro hac vice
Andrew DeGuglielmo, Law Student Intern                          Jeremy M. Creelan, pro hac vice
Samuel Davis, Law Student Intern                                Jacob L. Tracer, pro hac vice
Samuel Frizell, Law Student Intern                              Ravi Ramanathan, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                 William S.C. Goldstein, pro hac vice
Michael J. Wishnie, Supervising Attorney, ct27221               Jenner & Block LLP
Veterans Legal Services Clinic                                  919 Third Avenue
Jerome N. Frank Legal Services Org.                             New York, NY 10022-3908
Yale Law School†                                                Tel: (212) 891-1678
P.O. Box 209090                                                 SKohlmann@jenner.com
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org




*
    Motion for law student appearance forthcoming.
†
    This letter brief does not purport to state the views of Yale Law School, if any.



                                                       3
